DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C, drawn to claims 1-4, 13-15, 17 and 18 in the reply filed on 8/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-12 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/21.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because of the following minor informality: line 1 should be amended to remove “in accordance” for improved clarity and readability.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2, 4 and 15 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 11 should be amended to recite: “…adjacently to one another,…”.
In claim 1: lines 13 and 16 should each be amended to recite: “…through each of the multiple fiber web units…”.
In claim 2, the term “said” should be removed from lines 3 and 4.
In claim 4 lines 13 and 15: “the supporting elements” should be “the two supporting elements”.
	In claim 15, line 3 should be amended to recite: “the at least two three-dimensional fiber webs”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raybuck (US 2010/0003431) in view of Iseli (US 2016/0102434) and further in view of Matsumoto (US 6630414).
With respect to claim 1, Raybuck discloses a device (composite material that is waterproof, pliable, durable, flexible, breathable and antimicrobial – para [0009]) comprising:

at least two three-dimensional fiber webs mounted to the two sides of the at least one supporting layer respectively (skins 601 and 602 are mounted to the two sides as shown in fig 2a; the skins 601/602 can each be made from composite structure 500 – para [0124]; the composite 500 includes a fiber containing layer 401 and has a honeycomb configuration (which is interpreted as being 3D) as described in para [0068] and thus is interpreted as being a 3D fiber web) and making the device a flexible structure (the composite 500 is pliable – para [0068]; the device as a whole is described as being flexible – para [0009]), and each one of the at least two three-dimensional fiber webs (composite 500) having a fiber web unit (fiber containing layer 401) having a major through hole formed through the fiber web unit (composite 500 has a honeycomb configuration which is interpreted as having through holes at the openings in the honeycomb structure) and communicating with at least one of the multiple air vents of the at least one supporting layer (the openings in the honeycomb structure of composite 500 forming skins 601 and 602 are interpreted as being in fluid communication with the openings in the honeycomb core 100 in order to permit air passage therethrough in order for the device to be breathable as disclosed in para [0009]); and 

Raybuck does not, however, disclose that the device is a “medical” device “for support and fixation”. However, with regard to this statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Raybuck which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, the composite structure in Raybuck is disclosed as being waterproof, pliable, durable, flexible, breathable and antimicrobial (para [0009]) and thus would be acceptable for use as a medical device for providing support and fixation if such an intended application is desired.
Raybuck also does not disclose a coating material coated on the at least two three-dimensional fiber webs, and infiltrating to the at least one supporting layer to make the device waterproof. 
	Iseli teaches a coating device for coating honeycomb support elements with an impregnation coating to increase the water resistance of the material (para [0001]; claim 11). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have made the device of Raybuck waterproof by coating the honeycomb core of the composite 500 used for skins 601/602 of Raybuck with an impregnation coating as taught by Iseli in order to increase the water resistance of the material.

Matsumoto, however, teaches a three-dimensional net which has high shape retainability in three dimensions and superior structural stability while being capable of retaining a suitable degree of elasticity (abstract) wherein the 3D net comprises multiple fiber web units each having a major through hole formed through the fiber web unit - a first mesh web (1) having openings (12) that are larger than openings (22) in a second mesh web (2); and multiple fibers braided to form the fiber web unit and surrounding the major through hole - braids (11) surround and define the openings (12) and braids (21) surround/define the openings (22) (see figs 1-5). Also, as shown in figure 5, the braids 11 and 21 each have small openings between the braided fibers which are interpreted as being multiple minor through holes. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the three-dimensional net of Matsumoto as the material for the two three-dimensional fiber webs in Raybuck in order to provide high shape retainability in three dimensions and superior structural stability while being capable of retaining a suitable degree of elasticity (Matsumoto abstract).

	With respect to claim 2, Raybuck in view of Iseli and further in view of Matsumoto discloses the invention substantially as claimed (see rejection of claim 1) and Raybuck also discloses that the device has two said supporting layers; and three said three-dimensional fiber webs arranged in an alternate order with the two supporting layers, wherein the two supporting layers are at outer sides of the device (para [0010] – the material may have multiple alternating layers).
	With respect to claim 13, Raybuck in view of Iseli and further in view of Matsumoto discloses the invention substantially as claimed (see rejection of claim 1) and Raybuck also discloses that the supporting layer is a paper honeycomb (“honeycomb” core 1000; figs 2a and 6; the composite materials are paper – para [0021]).
With respect to claims 14 and 15, Raybuck in view of Iseli and further in view of Matsumoto discloses the invention substantially as claimed (see rejection of claims 1 and 2) and Raybuck also discloses curing agent coated on the at least two three-dimensional fiber .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Raybuck (US 2010/0003431) in view of Iseli (US 2016/0102434) and Matsumoto (US 6630414) and further in view of Onuki et al (US 2004/0147606).
With respect to claim 3, Raybuck in view of Iseli and further in view of Matsumoto discloses the invention substantially as claimed (see rejection of claim 2) but does not disclose that the coating material is composed of 18% to 28% water, 0.1% to 1% hydrogenated light paraffin, 1% to 10% amorphous silicon dioxide, 2% to 12% 2-hydroxyethyl acrylate, styrene, acrylic acid, and poly(methyl methacrylate) (PMMA), and 43% to 53% acrylic copolymer by weight.
	Onuki, however, teaches that such materials are used as humectants, binders, suspending agents, thickeners, adhesives, adhesion enhancers, softeners, or plasticizers (para [0035]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used water, hydrogenated light paraffin, amorphous silicon dioxide, 2-hydroxyethyl acrylate, styrene, acrylic acid, and poly(methyl methacrylate) (PMMA), and acrylic copolymer as the coating material in the device of Raybuck in view of Iseli and further in view of Matsumoto in order to provide one or more of the known benefits and/or functions which result from incorporation of additives that are humectants, binders, suspending agents, thickeners, adhesives, adhesion enhancers, softeners, or plasticizers. Additionally, although Onuki does not teach a composition including the specifically 
With respect to claim 4, Raybuck in view of Iseli and further in view of Matsumoto and Onuki discloses the invention substantially as claimed (see rejection of claim 3) and Raybuck also discloses that each one of the supporting layers (honeycomb core 1000) has multiple supporting elements (identified in the annotated figure below), and each one of the multiple supporting elements has a longitudinal direction intersecting with the  longitudinal direction of each one of the supporting elements of the other one of the two supporting layers and define an included angle (as identified in the annotated figure below).
ANNOTATED FIG 2A of Raybuck (US 2010/0003431):

    PNG
    media_image1.png
    926
    863
    media_image1.png
    Greyscale


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raybuck (US 2010/0003431) in view of Iseli (US 2016/0102434) and Matsumoto (US 6630414) and further in view of Edelman (US 20100137765).
With respect to claim 17, Raybuck in view of Iseli and further in view of Matsumoto discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose multiple fixing elements, and each one of the multiple fixing elements is mounted to one of the 
Edelman, however, teaches support braces 1045 that may support along the axis of the spinal column and may provide unilateral vertical support or may provide additional horizontal and/or torsion rigidity, and/or dynamic support and may include a honeycomb structure with composite materials (para [0135]; fig 10,11a) wherein the brace 1045 includes multiple fixing elements (straps 1042; fig 10) mounted to the brace 1045 (as shown in fig 10) each one of the multiple fixing elements (1042) connectable with a corresponding one of the multiple fixing elements by winding the medical device for support and fixation (as shown in fig 11b). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added multiple fixing elements to the device of Raybuck in view of Iseli and further in view of Matsumoto like the support brace having multiple fixing elements of Edelman in order to form a structure which provides unilateral vertical support or additional horizontal and/or torsion rigidity, and/or dynamic support to a user.
With respect to claim 18, Raybuck in view of Iseli and further in view of Matsumoto discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose a supporting brace having a bracing element vertically disposed on the supporting brace; and a fastener mounted through the medical device for support and fixation and the bracing element and fixing the bracing element to the supporting brace.
	Edelman, however, teaches support braces 1045 that may support along the axis of the spinal column and may provide unilateral vertical support or may provide additional horizontal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786